PER CURIAM.
We awarded this appeal to review a judgment of the Court of Appeals in National Fruit Product Co. v. Staton, 28 Va. App. 650, 507 S.E.2d 667 (1998), a workers’ compensation case involving carpal tunnel syndrome.
The appeal was limited to the consideration of one assignment of error. The issue considered is whether the Court of Appeals erred in determining that “high probability” is equivalent to “clear and convincing evidence (not a mere probability)” within the context of Code § 65.2-401. That statute sets forth the elements required to prove a compensable ordinary disease of life.
For the reasons set forth in the opinion of the Court of Appeals, we will affirm the court’s judgment.

Affirmed.